Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s arguments and amendments filed 08/23/2022, which are in response to USPTO Office Action mailed 05/25/2022. Applicant’s arguments and amendments have been considered with the results that follow: THIS ACTION IS MADE FINAL. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 7, 11-14, 16, 17, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 2013/0325181 A1, hereinafter referred to as Moore), and further in view of Schattenburg et al. (US 2018/0209780 A1, hereinafter referred to as Schattenburg), and Corkum et al. (US 2018/0126553 A1, hereinafter referred to as Corkum).
Regarding claim 1, Moore teaches an apparatus for use with a robot ([0001], robotic manipulators, and optical distance sensors in use for approach, grasping, and manipulation), the apparatus comprising:
a reflective photoelectric sensor arranged on a gripper of the robot (Fig. 1, the gripper of the robot has sensors 350 arranged on it; [0018], the sensor is an optical proximity sensor, such as a laser or photo sensor; [0020], the sensor can be a retroreflective sensor); 
a controller electrically communicable with the reflective photoelectric sensor ([0029], the controller is in communication with the sensors and controls the system; Fig. 1, the gripper of the robot has sensors 350 arranged on it; [0018], the sensor is an optical proximity sensor, such as a laser or photo sensor; [0020], the sensor can be a retroreflective sensor);
wherein the controller is configured to ([0029], the controller is in communication with the sensors and controls the system):
cause the reflective photoelectric sensor to scan over a target object ([0022], sensors may be directed to sweep in any desired range of angles and/or direction from a contact surface of the manipulator to develop a robust understanding of the surface features of an object targeted);
determine a coordinate of a gripping component on the gripper in a robot coordinate system, to obtain a set of coordinates ([0029], the controller can receive data regarding the precise positioning of all manipulator elements (i.e. location or set of coordinates); here, the gripping component is located relative to the robot, so it is in the robot coordinate system; [0030], using the sensor, the manipulator may locate the object; data from the sensors may be combined to establish bounds of the surface features of an object under inspection; here, the sensor data is used to determine the location of the object and the location of the gripper with respect to the location of the object); 
cause the gripping component to grip the target object ([0031], the controller senses when contact has been made by the gripping component with the target object; [0014], the end-effector can be designed to perform a gripping task; [0024], proximity sensors may continue to make measurements after contact is made with the object by the end effector; here, the gripping component grips the target object);
determine an actual offset value between the reflective photoelectric sensor and the target object gripped by the gripping component, as a predefined offset value ([0024], the proximity sensor may be offset from a surface making contact with an object, and the offset value is taken into consideration when operating the gripping component; here, the offset value is the predefined offset value);
determine a position of the target object in the robot coordinate system based on the set of coordinates and the predefined offset value between the reflective photoelectric sensor and the gripping component ([0029], the controller can receive data regarding the precise positioning of all manipulator elements; [0030], using the sensors, the manipulator may locate the object; sensed data may be combined to establish bounds of the surface features of an object under inspection; [0024], the proximity sensor may be offset from a surface making contact with an object, and the offset value is taken into consideration when operating the gripping component; here, the object is located relative to the robot, so it is in the robot coordinate system); and
store the position of the target object in a memory and output the position to the robot for future use in assembling objects ([0029], the controller can receive data regarding the precise positioning of all manipulator elements; [0030], using the sensors, the manipulator may locate the object; sensed data may be combined to establish bounds of the surface features of an object under inspection; [0034], the system/method is stored in RAM memory; here, the position of the target object is stored in memory and output to the robot for future use of manipulation and assembly). The “for future use in assembling objects” is directed toward an intended use of the claimed invention and therefore is not given patentable weight.
However, Moore does not explicitly teach wherein the reflective photoelectric sensor is configured to emit a light beam, and generate an output signal based on a light intensity of a reflected light beam; a camera; cause the reflective photoelectric sensor to emit the light beam to scan over a target object and generate the output signal based on the reflected light beam; monitor changes in the output signal from the reflective photoelectric sensor; for each detected change in the output signal exceeding a threshold, determine a coordinate of a gripping component; cause the camera to capture an image containing the reflective photoelectric sensor and the target object gripped by the gripping component; and determine, from the image, an actual offset value.
Schattenburg teaches wherein the reflective photoelectric sensor is configured to emit a light beam, and generate an output signal based on a light intensity of a reflected light beam ([0063], the beam is moved relative to the object edge or feature and the reflected intensity is measured using a detector capable of measuring light intensity at the wavelength of the beam;  [0060], the contrast in signal detected from the returned beam is used to determine the location of the object’s edge; [0072], the beam control section contains a retroreflected beam signal detector; [0079], when the signal is low, the beam is on the substrate; [0080], when the signal is high, the beam position is substantially on retroreflector);
cause the reflective photoelectric sensor to emit the light beam to scan over a target object and generate the output signal based on the reflected light beam ([0026], a beam is emitted by a light emitting unit and detected by a photo-detecting unit; [0063], the beam is moved relative to the object edge or feature and the reflected intensity is measured using a detector capable of measuring light intensity at the wavelength of the beam;  [0060], the contrast in signal detected from the returned beam is used to determine the location of the object’s edge; [0072], the beam control section contains a retroreflected beam signal detector; [0079], when the signal is low, the beam is on the substrate; [0080], when the signal is high, the beam position is substantially on retroreflector);
monitor changes in the output signal from the reflective photoelectric sensor ([0060], the contrast in signal detected from the returned beam is used to determine the location of the object’s edge; [0072], the beam control section contains a retroreflected beam signal detector; [0079], when the signal is low, the beam is on the substrate; [0080], when the signal is high, the beam position is substantially on retroreflector);
for each detected change in the output signal exceeding a threshold, determine a coordinate of a gripping component ([0080], the transition from low to high signal (i.e. exceeding a threshold) can be used to determine the location of the substrate edge in [X, Y] scan coordinates; Fig. 8a, shows when the signal change exceeds a threshold (goes from low to high); here, the edge location of the object is also the location where a gripper would need to grip the object). While Schattenburg does not teach the gripping component coordinates, Schattenburg teaches how the gripping component of Moore would detect the object and determine the gripper position and coordinates based on the signal exceeding a threshold. Thus, through the process of Schattenburg and the application of the process via gripper in Moore, it is disclosed that for each detected change exceeding a threshold, determine a coordinate of a gripping component on the gripper in a robot coordinate system, to obtain a set of coordinates.
Moore and Schattenburg are analogous art to the claimed invention since they are from the similar field of object location determination through light and reflection-based sensors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Moore with the sensors and signal processing of Schattenburg to create a robot system with a gripper that monitors changes in an output signal from the reflective photoelectric sensor, and for each detected change exceeding a threshold, determine a coordinate of a gripping component.
The motivation for modification would have been to create a robot system with a gripper that monitors changes in an output signal from the reflective photoelectric sensor, and for each detected change exceeding a threshold, determine a coordinate of a gripping component in order to have a gripper robot that can more accurately locate objects it intends to grip, thus improving the effectiveness of the robot system.
However, Moore-Schattenburg do not explicitly teach wherein the apparatus further comprises a camera; cause the camera to capture an image containing the reflective photoelectric sensor and the target object gripped by the gripping component; and determine, from the image, an actual offset value.
Corkum teaches wherein the apparatus further comprises a camera ([0014], the system defines a robotic arm, a camera or other optical sensor, and end effector, and a controller), 
cause the camera to capture an image containing the reflective photoelectric sensor and the target object gripped by the gripping component ([0014], the camera is arranged at an offset from the end effector and is configured to record and output images, and the controller calibrates various position sensors within the robot arm or end effector based on features detected across images recorded by the camera while the arm is in operation; Fig. 3, shows the end effector 140 and interface surface 141 configured to engage the target object and the camera 150 captures an image of this process; the camera image captures the interface surface and the object in the same image; here, the interface surface is where the sensors are located); and 
determine, from the image, an actual offset value (Fig. 4, the image captured is used to determine the location of the end effector, sensors, and object with respect to each other and considering an offset value determined by the camera image).
Moore, Schattenburg, and Corkum are analogous art to the claimed invention since they are from the similar field of object location determination through light, reflection, and camera-based sensors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Moore-Schattenburg with the camera and locating of Corkum to create a robot system with a gripper that uses a camera to capture the reflective photoelectric sensors and object in an image to help determine the offset of the captured items for location determination.
The motivation for modification would have been to create a robot system with a gripper that uses a camera to capture the reflective photoelectric sensors and object in an image to help determine the offset of the captured items for location determination in order to have a gripper robot that can more accurately locate objects it intends to grip, thus improving the effectiveness of the robot system.
Regarding claim 11, Claim 11 corresponds in scope to claim 1 and is similarly rejected. Moore-Schattenburg-Corkum further teach: A method for a controller to determine a position of a target object in a robot coordinate system for use with a robot (Moore, [0004], the present disclosure is for a system and method directed to robotic manipulators and optical distance sensors used for approach, grasping, and manipulation; [0029], the controller can receive data regarding the precise positioning of all manipulator elements (i.e. location or set of coordinates); here, the gripping component is located relative to the robot, so it is in the robot coordinate system; [0030], using the sensor, the manipulator may locate the object; data from the sensors may be combined to establish bounds of the surface features of an object under inspection; here, the sensor data is used to determine the location of the object and the location of the gripper with respect to the location of the object).
Regarding claim 21, Claim 21 corresponds in scope to claim 1 and is similarly rejected. Moore-Schattenburg-Corkum further teach: A robot comprising (Moore, [0001], robotic manipulators, and optical distance sensors in use for approach, grasping, and manipulation).
Regarding claim 22, Claim 22 corresponds in scope to claim 1 and is similarly rejected. Moore-Schattenburg-Corkum further teach: A computer program product tangibly stored in a non-transient computer readable medium and including machine executable instructions (Moore, [0034], the system and method are executed by a processor in a software module residing in a non-transitory, tangible, computer readable storage medium having the instructions stored thereon).
Regarding claim 2, Moore-Schattenburg-Corkum further teach: The apparatus according to claim 1, wherein the position of the target object is stored as a gripping position of the gripping component (Moore, [0029], the controller can receive data regarding the precise positioning of all manipulator elements; [0030], using the sensors, the manipulator may locate the object; sensed data may be combined to establish bounds of the surface features of an object under inspection; [0031], as the end-effector is positioned near the object, the manipulator may trace the surface of the object and determine the best place to make contact; [0034], the system/method is stored in RAM memory; here, the position of the target object is stored at the gripping position of the gripping component).
Regarding claim 12, Claim 12 corresponds in scope to claim 2 and is similarly rejected.
Regarding claim 3, Moore-Schattenburg-Corkum further teach: The apparatus according to claim 1, wherein the position of the target object is stored as a dropping position of the gripping component (Moore, [0029], the controller can receive data regarding the precise positioning of all manipulator elements; [0030], using the sensors, the manipulator may locate the object; sensed data may be combined to establish bounds of the surface features of an object under inspection; [0031], as the end-effector is positioned near the object, the manipulator may trace the surface of the object and determine the best place to make contact; [0034], the system/method is stored in RAM memory; here, the position of the target object is stored at the dropping position of the gripping component).
Regarding claim 13, Claim 13 corresponds in scope to claim 3 and is similarly rejected.
Regarding claim 4, Moore-Schattenburg-Corkum further teach: The apparatus according to claim 1, wherein the gripping component includes a clamping jaw, a vacuum chuck, or an electromagnet (Moore, Figs. 1 and 2, shows the gripping component includes a clamping jaw).
Regarding claim 14, Claim 14 corresponds in scope to claim 4 and is similarly rejected.
Regarding claim 6, Moore-Schattenburg-Corkum further teach: The apparatus according to claim 1, wherein the reflective photoelectric sensor is a first reflective photoelectric sensor (Moore, Fig. 1, shows a sensor 350 on the palm of the gripper; [0018], the sensor is an optical proximity sensor, such as a laser or photo sensor; [0020], the sensor can be a retroreflective sensor), 
the apparatus further comprises a second reflective photoelectric sensor arranged on the gripper (Moore, Fig. 1, the gripper shows a plurality of sensors 350 arranged on it; [0018], the sensor is an optical proximity sensor, such as a laser or photo sensor; [0020], the sensors can be a retroreflective sensor), and the controller is further configured to (Moore, [0029], the controller is in communication with the sensors and controls the system):
align gripping component with the target object in orientation based on output signals from the first and second reflective photoelectric sensors (Moore, [0029], the controller can receive data regarding the precise positioning of all manipulator elements; [0030], using the sensors, the manipulator may locate the object; sensed data may be combined to establish bounds of the surface features of an object under inspection; Schattenburg, [0060], the contrast in signal detected from the returned beam is used to determine the location of the object’s edge; [0072], the beam control section contains a retroreflected beam signal detector; [0079], when the signal is low, the beam is on the substrate; [0080], when the signal is high, the beam position is substantially on retroreflector; here, the signals from a plurality of sensors are used to align the gripper with the object).
Regarding claim 16, Claim 16 corresponds in scope to claim 6 and is similarly rejected.
Regarding claim 7, Moore-Schattenburg-Corkum further teach: The apparatus according to claim 6, wherein the controller is configured to align the gripping component with the target object in orientation by (Moore, [0029], the controller can receive data regarding the precise positioning of all manipulator elements; [0030], using the sensors, the manipulator may locate the object; sensed data may be combined to establish bounds of the surface features of an object under inspection; Schattenburg, [0060], the contrast in signal detected from the returned beam is used to determine the location of the object’s edge; [0072], the beam control section contains a retroreflected beam signal detector; [0079], when the signal is low, the beam is on the substrate; [0080], when the signal is high, the beam position is substantially on retroreflector; here, the signals from a plurality of sensors are used to align the gripper with the object):
causing the first and second reflective photoelectric sensors to move towards a side of the target object (Moore, Fig. 1, the gripper shows a plurality of sensors 350 arranged on it; [0018], the sensor is an optical proximity sensor, such as a laser or photo sensor; [0020], the sensors can be a retroreflective sensor; Schattenburg, [0060], the contrast in signal detected from the returned beam is used to determine the location of the object’s edge; [0072], the beam control section contains a retroreflected beam signal detector; [0079], when the signal is low, the beam is on the substrate; [0080], when the signal is high, the beam position is substantially on retroreflector; [0086], two different beams pass over the work piece with a lateral offset; Fig. 11a, the lateral offset is a known value and the signals of the beams occur in offset times accordingly; Fig. 11b, the beams scan from the target to a side of the target object);
determining a first time point when a change in the output signal from the first reflective photoelectric sensor exceeds the threshold (Schattenburg, Fig. 11b, the first beam scans off the object at a first time point; Fig. 11a, the first beam senses a signal change at a first time point; the exceeded threshold is when the signal goes from low to high);
determining a second time point when a change in the output signal from the second reflective photoelectric sensor exceeds the threshold (Schattenburg, Fig. 11b, the second beam scans off the object at a second time point; Fig. 11a, the second beam senses a signal change at a second time point; the signal change is when the threshold is exceeded when the signal goes from low to high); and
if the first time point is different from the second time point, causing the gripper to rotate to align the gripping component with the target object in orientation (Schattenburg, Fig. 11a, the exceeded threshold occurs at different times for the different beams since the beam are offset from one another; Fig. 11b, if the beams were to scan as shown while positioned in the x-axis next to each other, the signals would change at different times, but in a correct offset time as long as the sensors are functioning correctly, showing a correct position of the object edge; Fig. 14, if the sensors were to scan while positioned on the y-axis next to each other over/near the notch 1401, they would have different times in which the signal exceeded the threshold due to the object being in the incorrect position since the speed of scanning and the offset would correlate to a different overall times between when the first sensor and second sensors sense the exceeded threshold; thus, if the first time point is different from the second time point (while considering the offset distance between the two sensors) the gripper must rotate to a different orientation, such as moving so that its position above the object changes, such as from the position in Fig. 14 to the position in Fig. 13).
Regarding claim 17, Claim 17 corresponds in scope to claim 7 and is similarly rejected.
Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 2013/0325181 A1, referred to as Moore), Schattenburg et al. (US 2018/0209780 A1, referred to as Schattenburg), and Corkum et al. (US 2018/0126553 A1, referred to as Corkum), and further in view of Shimazu (US 2018/0257234 A1, hereinafter referred to as Shimazu).
Regarding claim 8, Moore-Schattenburg-Corkum further teach: The apparatus according to claim 1, wherein the reflective photoelectric sensor is a first reflective photoelectric sensor, the apparatus further comprises a third and a fourth reflective photoelectric sensors arranged on the gripper, and the controller is further configured to (Moore, Fig. 1, the gripper shows a plurality of sensors 350 arranged on it (i.e. first through fourth reflective photoelectric sensors); [0018], the sensors are optical proximity sensors, such as a laser or photo sensors; [0020], the sensors can be retroreflective sensors; [0029], the controller is in communication with the sensors and controls the system):
output signals from the first, third and fourth reflective photoelectric sensors (Schattenburg, [0060], the contrast in signal detected from the returned beam is used to determine the location of the object’s edge; [0072], the beam control section contains a retroreflected beam signal detector; [0079], when the signal is low, the beam is on the substrate; [0080], when the signal is high, the beam position is substantially on retroreflector; Moore, Fig. 1, the gripper shows a plurality of sensors 350 arranged on it (i.e. first through fourth reflective photoelectric sensors); [0018], the sensors are optical proximity sensors, such as a laser or photo sensors; [0020], the sensors can be retroreflective sensors; [0029], the controller is in communication with the sensors and controls the system).
However, Moore-Schattenburg-Corkum do not explicitly teach cause a lower surface of the gripping component to be parallel to an upper surface of the target object based on output signals from the first, third and fourth reflective photoelectric sensors.
Shimazu teaches cause a lower surface of the gripping component to be parallel to an upper surface of the target object based on output signals from the first, third and fourth reflective photoelectric sensors (Fig. 7, the sensor beams L1 and L2 (L3 not shown here) hit the target object; Fig. 10A, the lower surface of the gripping component is rotated to be parallel to the upper surface of the target object based on the output signals of the sensors).
Moore, Schattenburg, Corkum, and Shimazu are analogous art to the claimed invention since they are from the similar field of object location determination through light and reflection-based sensors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Moore-Schattenburg-Corkum with the rotation of the gripper of Shimazu to create a robot system with a gripper that causes a lower surface of the gripping component to be parallel to an upper surface of the target object based on output signals from the first, third and fourth reflective photoelectric sensors.
The motivation for modification would have been to create a robot system with a gripper that causes a lower surface of the gripping component to be parallel to an upper surface of the target object based on output signals from the first, third and fourth reflective photoelectric sensors in order to have a gripper robot that can more accurately locate objects it intends to grip, thus improving the effectiveness of the robot system.
Regarding claim 18, Claim 18 corresponds in scope to claim 8 and is similarly rejected.
Regarding claim 9, Moore-Schattenburg-Corkum-Shimazu further teach: The apparatus according to claim 8, wherein the controller is configured to cause the lower surface of the gripping component to be parallel to the upper surface of the target object by (Shimazu, Fig. 7, the sensor beams L1 and L2 (L3 not shown here) hit the target object; Fig. 10A, the lower surface of the gripping component is rotated to be parallel to the upper surface of the target object based on the output signals of the sensors):
causing the first, third and fourth reflective photoelectric sensors to locate above the target object (Moore, Fig. 1, the gripper shows a plurality of sensors 350 arranged on it (i.e. first through fourth reflective photoelectric sensors); [0018], the sensors are optical proximity sensors, such as a laser or photo sensors; [0020], the sensors can be retroreflective sensors; Shimazu, Fig. 7, the sensor beams L1 and L2 (L3 not shown here) hit the target object; Fig. 10A, the lower surface of the gripping component is rotated to be parallel to the upper surface of the target object based on the output signals of the sensors);
determining respective distances between the upper surface of the target object and the first, third and fourth reflective photoelectric sensors based on the output signals from the first, third and fourth reflective photoelectric sensors (Moore, Fig. 1, the gripper shows a plurality of sensors 350 arranged on it (i.e. first through fourth reflective photoelectric sensors); [0018], the sensors are optical proximity sensors, such as a laser or photo sensors; [0020], the sensors can be retroreflective sensors; Shimazu, Fig. 7, the distanced sensed by L1 and L2 (and L3) are different based on the output signal from the distance of the sensors to the upper surface of the object); and
if at least one of the distances is different from the others, causing the gripper to rotate such that the lower surface of the gripping component is parallel to the upper surface of the target object (Moore, Fig. 1, the gripper shows a plurality of sensors 350 arranged on it (i.e. first through fourth reflective photoelectric sensors); [0018], the sensors are optical proximity sensors, such as a laser or photo sensors; [0020], the sensors can be retroreflective sensors; Shimazu; Fig. 7, shows the distances between the lasers and the upper surface of the target object are different from each other; Fig. 10, shows rotating the gripper such that the lower surface of the gripping component is parallel to the upper surface of the target object so the distances measured by the sensors are the same).
Regarding claim 19, Claim 19 corresponds in scope to claim 9 and is similarly rejected.
Regarding claim 10, Moore-Schattenburg-Corkum further teach: The apparatus according to claim 1, and the apparatus includes reflective photoelectric sensors (Moore, Fig. 1, the gripper shows a plurality of sensors 350 arranged on it (i.e. first through fourth reflective photoelectric sensors); [0018], the sensors are optical proximity sensors, such as a laser or photo sensors; [0020], the sensors can be retroreflective sensors).
	However, Moore-Schattenburg-Corkum do not explicitly teach wherein the reflective photoelectric sensor is a reflective optical fiber sensor or a laser displacement sensor.
	Shimazu teaches wherein the reflective photoelectric sensor is a reflective optical fiber sensor or a laser displacement sensor ([0031], the distance measuring instrument includes laser displacement gauges that include light sources that irradiates an object with laser light along an optical axis and a light-receiving element that receives laser light reflected from the object).
Moore, Schattenburg, Corkum, and Shimazu are analogous art to the claimed invention since they are from the similar field of object location determination through light and reflection-based sensors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Moore-Schattenburg-Corkum with the laser displacement sensors of Shimazu to create a robot system with a gripper that uses laser displacement sensors to perform the sensing and gripping operations.
The motivation for modification would have been to create a robot system with a gripper that uses laser displacement sensors to perform the sensing and gripping operations in order to have a gripper robot that can more accurately locate objects it intends to grip via accurate sensors, thus improving the effectiveness of the robot system.
Regarding claim 20, Claim 20 corresponds in scope to claim 10 and is similarly rejected.
Response to Arguments
The amended claims incorporate the previously identified abstract idea into a practical application. Therefore, the amended claims and their dependents contain patent eligible subject matter. The rejections of the claims under 35 U.S.C. 101 have been withdrawn.
Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive. Applicant argues neither Moore nor Corkum disclose “a reflective photoelectric sensor … configured to emit a light beam, and generate an output signal based on a light intensity of a reflected light beam,” and a “camera to capture an image containing the reflective photoelectric sensor and the target object gripped by the gripping component,” as recited in amended claim 1. Applicant argues Moore, Schattenburg, and Corkum do not disclose, teach, or suggest including the sensor to determine a set of coordinates of the robot gripper and a camera to determine an actual offset as in claim 1.
However, Examiner respectfully disagrees. Moore teaches causing the reflective photoelectric sensor to scan over a target object (Moore, [0022], sensors may be directed to sweep in any desired range of angles and/or direction from a contact surface of the manipulator to develop a robust understanding of the surface features of an object targeted). 
Schattenburg teaches wherein the reflective photoelectric sensor is configured to emit a light beam, and generate an output signal based on a light intensity of a reflected light beam (Schattenburg, [0063], the beam is moved relative to the object edge or feature and the reflected intensity is measured using a detector capable of measuring light intensity at the wavelength of the beam;  [0060], the contrast in signal detected from the returned beam is used to determine the location of the object’s edge; [0072], the beam control section contains a retroreflected beam signal detector; [0079], when the signal is low, the beam is on the substrate; [0080], when the signal is high, the beam position is substantially on retroreflector); and 
cause the reflective photoelectric sensor to emit the light beam to scan over a target object and generate the output signal based on the reflected light beam (Schattenburg, [0026], a beam is emitted by a light emitting unit and detected by a photo-detecting unit; [0063], the beam is moved relative to the object edge or feature and the reflected intensity is measured using a detector capable of measuring light intensity at the wavelength of the beam;  [0060], the contrast in signal detected from the returned beam is used to determine the location of the object’s edge; [0072], the beam control section contains a retroreflected beam signal detector; [0079], when the signal is low, the beam is on the substrate; [0080], when the signal is high, the beam position is substantially on retroreflector). 
Corkum teaches wherein the apparatus further comprises a camera (Corkum, [0014], the system defines a robotic arm, a camera or other optical sensor, and end effector, and a controller), and 
causing the camera to capture an image containing the reflective photoelectric sensor and the target object gripped by the gripping component (Corkum, [0014], the camera is arranged at an offset from the end effector and is configured to record and output images, and the controller calibrates various position sensors within the robot arm or end effector based on features detected across images recorded by the camera while the arm is in operation; Fig. 3, shows the end effector 140 and interface surface 141 configured to engage the target object and the camera 150 captures an image of this process; the camera image captures the interface surface and the object in the same image; here, the interface surface is where the sensors are located).
In combination, the limitations “a reflective photoelectric sensor … configured to emit a light beam, and generate an output signal based on a light intensity of a reflected light beam”, and “a camera … to capture an image containing the reflective photoelectric sensor and the target object gripped by the gripping component” are taught by Moore, Schattenburg, and Corkum. The prior art in combination teach the invention as claimed. The motivation for modification would have been to have a gripper robot that can more accurately locate objects it intends to grip, thus improving the effectiveness of the robot system.
Additionally, Moore, Schattenburg, and Corkum in combination teach including the sensor to determine a set of coordinates of the robot gripper and a camera to determine an actual offset. Moore teaches: determine a coordinate of a gripping component on the gripper in a robot coordinate system, to obtain a set of coordinates (Moore, [0029], the controller can receive data regarding the precise positioning of all manipulator elements (i.e. location or set of coordinates); here, the gripping component is located relative to the robot, so it is in the robot coordinate system; [0030], using the sensor, the manipulator may locate the object; data from the sensors may be combined to establish bounds of the surface features of an object under inspection; here, the sensor data is used to determine the location of the object and the location of the gripper with respect to the location of the object); 
determine an actual offset value between the reflective photoelectric sensor and the target object gripped by the gripping component, as a predefined offset value (Moore, [0024], the proximity sensor may be offset from a surface making contact with an object, and the offset value is taken into consideration when operating the gripping component; here, the offset value is the predefined offset value).
Schattenburg teaches: for each detected change in the output signal exceeding a threshold, determine a coordinate of a gripping component (Schattenburg, [0080], the transition from low to high signal (i.e. exceeding a threshold) can be used to determine the location of the substrate edge in [X, Y] scan coordinates; Fig. 8a, shows when the signal change exceeds a threshold (goes from low to high); here, the edge location of the object is also the location where a gripper would need to grip the object). While Schattenburg does not teach the gripping component coordinates, Schattenburg teaches how the gripping component of Moore would detect the object and determine the gripper position and coordinates based on the signal exceeding a threshold. Thus, through the process of Schattenburg and the application of the process via gripper in Moore, it is disclosed that for each detected change exceeding a threshold, determine a coordinate of a gripping component on the gripper in a robot coordinate system, to obtain a set of coordinates. Thus, in combination, the limitations stated above are taught by Moore, Schattenburg, and Corkum.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231. The examiner can normally be reached Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (469)295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664